


110 HR 5785 IH: Homefront Heroes Helping Frontline

U.S. House of Representatives
2008-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5785
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2008
			Mr. Hill introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit for providing volunteer service to military families through the America
		  Supports You program of the Department of Defense.
	
	
		1.Short titleThis Act may be cited as the
			 Homefront Heroes Helping Frontline
			 Families Tax Relief Act of 2008.
		2.Credit for
			 volunteer service to military families through America Supports You
			 program
			(a)In
			 generalSubpart A of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 nonrefundable personal credits) is amended by inserting after section 25D the
			 following new section:
				
					25E.Volunteer
				service to military families through America Supports You program
						(a)Allowance of
				creditIn the case of an
				individual, there shall be allowed as a credit against the tax imposed by this
				chapter for the taxable year an amount equal to the sum of the qualified
				service amounts with respect to qualified service performed during the taxable
				year by the taxpayer, his spouse, and his dependents (as defined in section
				152, determined without regard to subsections (b)(1), (b)(2), and (d)(1)(B)
				thereof).
						(b)LimitationThe
				amount allowed as a credit under subsection (a) for a taxable year shall not
				exceed $500.
						(c)Qualified
				service amountFor purposes
				of subsection (a), the term qualified service amount means, with
				respect to an hour (or portion thereof) of qualified service, the minimum wage
				required under section 6(a) of the Fair Labor Standards Act of 1938 (29 U.S.C.
				206(a)) as in effect on the date of such service.
						(d)Qualified
				serviceFor purposes of subsection (a)—
							(1)In
				generalThe term qualified service means service
				meeting the requirements of paragraph (2) which is provided through an
				organization—
								(A)described in
				section 501(c)(3) and exempt from tax under section 501(a), and
								(B)which is approved
				by the Secretary of Defense to participate in the America Supports You program
				of the Department of Defense.
								(2)Service
				requirementsService meets the requirements of this paragraph if
				the service—
								(A)is provided on a
				volunteer basis,
								(B)is for not less
				than 10 hours per week in not less than 4 weeks of the taxable year, and
								(C)is directly involved with the mission of
				the America Supports You program of helping military families.
								(3)Certification
				requirementService shall not be taken into account under this
				section unless the organization through which such service is performed
				certifies the date of such service and that such service meets the requirements
				of paragraph (2).
							(e)Inflation
				adjustment
							(1)In
				generalIn the case of any
				taxable year beginning in a calendar year after 2008, the $500 amount in
				subsection (b) shall be increased by such amount multiplied by the percentage
				change (if any) from the minimum wage on January 1, 2008, to the minimum wage
				on the last day of the preceding taxable year.
							(2)Minimum
				wageFor purposes of paragraph (1), the term minimum
				wage means the minimum wage required under section 6(a) of the Fair
				Labor Standards Act of 1938 (29 U.S.C. 206(a)).
							(3)RoundingIf
				any amount as adjusted under paragraph (1) is not a multiple of $10, such
				amount shall be rounded to the nearest multiple of $10.
							(f)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out this
				section.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the items relating to section 25D the following new
			 item:
				
					
						Sec. 25E. Volunteer service to military families through
				America Supports You
				program.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to service performed in taxable years beginning after
			 December 31, 2007.
			
